Mr. Chief Justice Shepard
delivered the opinion of the Court:
Although the defendant was a corporation of the State of Ohio, it was doing business in the District of Columbia, and this policy was issued in the District of Columbia, and must be governed by its laws. Orient Ins. Co. v. Daggs, 172 U. S. 557, 43 L. ed. 552, 19 Sup. Ct. Rep. 281; Equitable Life Assur. Soc. v. Clements (Equitable Life Assur. Soc. v. Pettus) 140 U. S. 226, 234, 35 L. ed. 497, 500, 11 Sup. Ct. Rep. 822; Mutual L. Ins. Co. v. Cohen, 179 U. S. 262, 45 L. ed. 181, 21 Sup. Ct. Rep. 106; Northwestern Mut. L. Ins. Co. v. McCue, 223 U. S. 247, 56 I. ed. 423, 38 L.R.A.(N.S.) 57, 32 Sup. Ct. Rep. *480220; Metropolitan L. Ins. Co. v. Hawkins, 31 App. D. C. 493, 496, 14 Ann. Cas. 1092.
It is not important to consider the power of the defendant to change its laws. Let it be assumed that the power exists, and that the insurance certificate is to be governed thereby. The policy was issued in the-District of Columbia, and was therefore a contract governed by its laws. The common-law presumption of death was made statutory, and the statute declares the public policy of the District in that respect. Section 252, D. C. Code £31 Stat. at L. 1230, chap. 854].
The corporation was without power to change this law. A general authority to make by-laws or amendments does not authorize the passage of one that contravenes the law of the land. The statute declares' the general policy of the law and any bylaw or regulation contravening the statute is necessarily without effect. Section 252 of the Code reads as follows: “If any person shall leave his domicil without any known intention of changing the same, and shall not return or be heard from for seven years from the time of his so leaving, he shall be presumed to be dead, in any case wherein his death shall come in question, unless proof be made that he was alive within that time.”
The member, John F. Sawyer, having left his domicil June 5, 1905, without any known intention of changing the same, and not having returned or been heard from for seven years from the time of his so leaving, must be presumed to be deadi The amendment to the charter undertakes to declare that this presumption shall not apply. We are of the opinion that it governs this case, and that the member, having been absent and unheard of for more than seven years, must be presumed to be dead. Metropolitan L. Ins. Co. v. Hawkins, 31 App. D. C. 493, 495, 14 Ann. Cas. 1092; Bullard v. National Eagle Bank, 18 Wall. 589, 595, 21 L. ed. 923, 926; Samberg v. Knights of Modern Maccabees, 158 Mich. 568, 133 Am. St. Rep. 396, 123 N. W. 25; Herring v. Ruskin Co-op. Asso. — Tenn. —, 52 S. W. 327; Kennedy r. Local Union, 75 App. Div. 243, 78 N. Y. Supp. 85; Kennebec & P. R. Co. v. Kendall, 31 Me. 470, *481477; New Orleans v. Philippi, 9 La. Ann. 44; Hayden v. Noyes, 5 Conn. 391, 397; Darrin v. Hoff, 99 Md. 491, 58 Atl. 196.
The judgment was right and will be affirmed, with costs.

Affirmed.